DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoakim et al.
	There is disclosed in Yoakim a system for preparing a quantity of beverage suitable for consumption, the system comprising: exchangeable capsules (figs. 8-11) having a body with a flanged rim and an exit face attached to the flanged rim; an apparatus for preparing a quantity of beverage suitable for consumption, the apparatus including a first brew chamber part 14 having a cavity 19 for holding the exchangeable capsules, and a second brew chamber part 3 for closing the first brew chamber part around the exchangeable capsules; wherein the first brew chamber part has a first substantially annular abutment surface (figs. 3, 4) and a second substantially annular abutment surface (figs. 6, 7) in the cavity; wherein a diameter of the second annular abutment surface is larger than a diameter of the first annular abutment surface, the second abutment surface is .
Allowable Subject Matter
Claims 1-5, 7-12, 15, 17, 19 and 23 are allowed.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant has provided no argument for the rejection of claims 24-26 based upon the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REGINALD ALEXANDER/
Examiner
Art Unit 3761